USCA11 Case: 19-14686    Date Filed: 12/02/2020   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14686
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:19-cr-10003-JLK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JESUS FRANCISCO HERNANDEZ CISNEROS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 2, 2020)

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-14686            Date Filed: 12/02/2020      Page: 2 of 7



       Jesus Cisneros appeals the 135-month sentence imposed after he pleaded

guilty to conspiracy to possess with intent to distribute five kilograms or more of

cocaine while on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. § 70506(b). Cisneros argues that his sentence is

substantively unreasonable because the district court did not properly weigh the

sentencing factors set forth in 18 U.S.C. § 3553(a).

                                        I.     Background

       As part of his plea, Cisneros stipulated to the following facts. On January

30, 2019, the United States Coast Guard intercepted a stateless go-fast vessel in

international waters upon the high seas.1 Cisneros, a Guatemalan national and the

master of the vessel, and two other men, both Colombian nationals, were on board.

The Coast Guard discovered 15 bales of cocaine on board, totaling 600 kilograms.

All three men ultimately confessed.

       Cisneros’s presentence investigation report (“PSI”) indicated that a well-

known drug trafficker in Guatemala offered Cisneros $20,000 in U.S. currency to

be the vessel’s captain and transport cocaine from Colombia to Guatemala.

Cisneros indicated that he participated in the offense because he needed money to

take care of his mother who was very sick, and he expressed remorse for his



       1
        The stateless vessel was subject to the jurisdiction of the United States pursuant to the
Maritime Drug Law Enforcement Act (MDLEA), 46 U.S.C. § 70502(c).


                                                 2
            USCA11 Case: 19-14686            Date Filed: 12/02/2020       Page: 3 of 7



actions. The PSI also indicated that Cisneros completed the second grade in

Guatemala, but left school at the age of eight because he needed to work to help

support his family. 2 Until the time of his arrest, Cisneros resided in a small one-

bedroom house in Guatemala with no electricity or running water. Cisneros’s

advisory guidelines range was 135 to 168 months’ imprisonment. Cisneros faced a

statutory maximum term of life imprisonment.

      At sentencing, Cisneros apologized for his actions and reiterated that the

reason he participated was that his mother was very sick, and he needed the money

to help her and to feed his children. 3 Cisneros’s counsel requested a downward

variance of 60 months’ imprisonment, arguing that “the people that are most

responsible for Mr. Cisneros being here are the cartel members” and that Cisneros

was just a “dispensable cog[]” in the cartel’s trafficking system. He maintained

that a 60-month sentence was also appropriate because, although this offense was

undoubtedly serious, incarcerating Cisneros for a lengthy period of time would not

deter the cartels from trafficking cocaine into the United States. The government

requested a sentence of 135 months’ imprisonment at the bottom of the guidelines

range. The district court denied Cisneros’s request for a downward variance and

imposed a sentence of 135 months’ imprisonment, followed by two years of

      2
          Cisneros was 27 years’ old at the time of the underlying offense.
      3
          Cisneros noted that his mother died shortly after his arrest.



                                                  3
           USCA11 Case: 19-14686             Date Filed: 12/02/2020   Page: 4 of 7



supervised release.4 Cisneros’s counsel objected, arguing that the sentence was

substantively unreasonable and greater than necessary to achieve the purposes of

sentencing. This appeal followed.

                                       II.      Discussion

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The district

court must issue a sentence that is “sufficient, but not greater than necessary” to

comply with the purposes of 18 U.S.C. § 3553(a)(2), which include the need for a

sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from future

criminal conduct. 18 U.S.C. § 3553(a). The court must also consider the nature

and circumstances of the offense and the history and characteristics of the

defendant. Id. § 3553(a)(1). We examine whether a sentence is substantively

reasonable in light of the totality of the circumstances. Gall, 552 U.S. at 51.

       A district court abuses its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) “commits a clear error of judgment in considering the

proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.



       4
         It was revealed at sentencing that Cisneros’s codefendants also received 135-month
sentences.


                                                 4
          USCA11 Case: 19-14686        Date Filed: 12/02/2020    Page: 5 of 7



2015) (quotation omitted). Because that rarely happens, “it is only the rare

sentence that will be substantively unreasonable.” Id. (quotation omitted).

Further, we ordinarily expect a sentence within the guidelines range to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The

burden rests on the party challenging the sentence to show “that the sentence is

unreasonable in light of the entire record, the § 3553(a) factors, and the substantial

deference afforded sentencing courts.” Rosales-Bruno, 789 F.3d at 1256. We will

“vacate the sentence if, but only if, we ‘are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.’” United States v. Irey, 612
F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008)).

      Cisneros argues that his 135-month sentence is substantively unreasonable

because the district court failed to give proper weight to the nature and

characteristics of the offense and Cisneros’s personal history and characteristics.

He also argues that the district court imposed a sentence that is greater than

necessary to achieve the sentencing goals of § 3553(a). In particular, Cisneros

contends the district court did not give adequate weight to the fact that he is

indigent, only has a second grade education, did not have any ownership interest in



                                           5
            USCA11 Case: 19-14686      Date Filed: 12/02/2020     Page: 6 of 7



the cocaine, and was simply being paid a lump sum to transport the cocaine for the

cartel. Cisneros also notes that the average sentence for cocaine offenses is 75

months’ imprisonment and statistically district courts grant downward variances

24.4% of the time, and he maintains that a downward variance was appropriate in

his case.

      Here, Cisneros’s 135-month sentence falls at the bottom of the advisory

guidelines range, which is a strong indication of reasonableness. Talley, 431 F.3d

at 788. Further, the record establishes that the district court considered the PSI,

which contained information concerning Cisneros’s education, indigency, and

background. The district court also considered Cisneros’s allocution and

arguments as to why a below-guidelines sentence of 60 months’ imprisonment was

appropriate. Yet the district court had discretion as to how much weight to give

the various § 3553(a) factors. See Rosales-Bruno, 789 F.3d at 1254 (explaining

that the weight to give each § 3553(a) factor “is ‘committed to the sound discretion

of the district court,’” and the district court “is permitted to attach ‘great weight’ to

one factor over others” (first quoting United States v. Williams, 526 F.3d 1312,

1322 (11th Cir. 2008), then quoting United States v. Shaw, 560 F.3d 1230, 1237

(11th Cir. 2009))). Cisneros has not shown that the district court failed to consider

relevant factors that were due significant weight, gave improper or irrelevant

factors significant weight, or committed a clear error of judgment in considering



                                            6
          USCA11 Case: 19-14686       Date Filed: 12/02/2020   Page: 7 of 7



the factors. Id. at 1256. Moreover, Cisneros’s 135-month sentence was

well-below the statutory maximum, which is another indicator of reasonableness.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that

the defendant’s sentence was reasonable in part because it was well below the

statutory maximum). Cisneros’s sentence was also identical to that of his

codefendants. Accordingly, we are not “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190 (en banc)

(quotation omitted).

      Therefore, we conclude that Cisneros’s sentence is substantively reasonable,

and we affirm.

      AFFIRMED.




                                          7